Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Kenneth B. Liebscher, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) the annual report on Form 10-K of Lucky Boy Silver Corp. for the year ended May 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Lucky Boy Silver Corp. Date: March 28, 2011 /s/ Kenneth B. Liebscher Kenneth B. Liebscher President, Chief Executive Officer and Director (Principal Executive Officer)
